DETAILED ACTION
This Corrected Notice of Allowability has been sent to ensure that the IDS dated 25 April 2017 has been considered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 1, 5, 10, 12-16, 22-24, 31, 32, and 37-39, including, inter-alia, a physiological measurement device comprising an elongate housing holding an intraocular pressure sensing module, antenna, and battery, with a first end of the housing containing the sensing module and configured to reside in the anterior chamber of the eye and a second end of the housing holding the antenna and battery and configured to reside in the supraciliary/suprachoroidal space of the eye, the device further being configured to be delivered via a self-trephinating wire extending beyond the second end of the housing, the housing comprising a passage through which the self-trephinating wire can pass, with a pusher configured to contact the device at the first end of the housing, where the pusher, wire, and measurement device are configured to translate within a sheath, in combination with all other limitations in the claims. 
Alvarez teaches a similar sensing device located across the anterior chamber and supraciliary/suprachoroidal space, as discussed in previous Office Actions, but does not discuss . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791